Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72, 74-78, 80-84, 86-95, 97, 99-102, and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fuel ratio” is used in claims 72 and 89.  The specification section of the current invention uses the phrase “air:fuel ratio” exclusively when referring to the amounts of air and fuel used in the flame treatment, whereas the current claims and the original claims of the current inventions exclusively use the phrase “fuel ratio”.  Therefore, it is confusing whether these ratios are meant to be equivalent, or whether the air:fuel ratio and the fuel ratio are instead the reciprocals of each other. 


            
                
                    
                        2
                         
                        m
                        o
                        l
                        e
                        s
                         
                        o
                        f
                         
                        O
                        2
                    
                    
                        1
                         
                        m
                        o
                        l
                        e
                         
                        o
                        f
                         
                        C
                        H
                        4
                    
                
                =
                
                    
                        1
                         
                        m
                        o
                        l
                        e
                         
                        a
                        i
                        r
                    
                    
                        0.209
                         
                        m
                        o
                        l
                        e
                         
                        O
                        2
                    
                
                =
                9.6
                
                    
                        m
                        o
                        l
                        e
                        s
                         
                        o
                        f
                         
                        a
                        i
                        r
                    
                    
                        m
                        o
                        l
                        e
                        s
                         
                        o
                        f
                         
                        C
                        H
                        4
                    
                
            
        

the rejections below assume the air:fuel ratio is a molar ratio.  Engineering ToolBox ToolBox (“Air – Molecular Weight and Composition,” accessed 03 May 2021) discloses that air is 20.9 vol.% (or molar mass) oxygen (page 2, Table).  
5.	The scope of claim 99 is confusing given that the claim depends on cancelled claim 98. In the claim rejections below, it was assumed that claim 99 depends instead on claim 89.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 72, 74-78, 80-84, 86, 89-97, 99, 101-102, and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Setser et al. (US Patent Application 2006/0024453 A1, published 02 Feb. 2006, hereinafter Setser) in view of Hara and Sauer (“Ionomer blends: morphology and mechanical properties,” Kor.J.Chem.Eng., Vol. 15, pp 353-361, published 1998, hereinafter Hara) and further in view of Gustafsson et al. (US Patent Application 2008/0053335 A1, published 06 Mar. 2008, hereinafter Gustafsson) and further in view of Sabreen (“Preparing .
Regarding claims 72, 74-78, 80-84, 86, 89-95, 97, 99, 101-102, and 105, Setser teaches fabrication of a floor tile (paragraph 0097) using rubber and elastomers (Abstract) via compression molding (paragraph 0018) or injection molding (paragraph 0074), and the molded parts can be cylindrical-shaped, contain channels, or have cross-sections that correspond to those necessary for a specific application (paragraph 0096), hence the tile can be rounded or beveled.  The thickness of the tile corresponds to those necessary for the specific application (paragraph 0097).  The materials are blended together before molding and curing the mixture in a compression mold at elevated temperature and pressure (paragraph 0018).  Setser teaches the thermoplastic rubber compound in his floor tile is ethylene-propylene (paragraph 0065), which is a polyolefin-based elastomer, and his composition can include polyethylene or polypropylene (paragraph 0065), which are thermoplastic polyolefins.  Setser teaches that a silicone mold release agent may be sprayed on the inside of the mold (paragraph 0074).
AZo Materials (“Ethylene Propylene Rubbers – Properties and Applications of Ethylene Propylene Diene (EPDM) and Ethylene Propylene Copolymers (EPM)”, published 29 Jan. 2003) 
Setser does not disclose the inclusion of an ionomer nor the need for cleaning molded parts, coating his floor tile, or flame treating the surface of his floor tile.
Hara teaches that polymer blends containing ionomers have synergistic effects resulting in enhanced mechanical properties, even at relatively low concentrations of the ionomer in the blend (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an ionomer as taught by Hara in the floor tile of Setser.  Hara finds that using a sulfonated EPDM ionomer elastomer instead of an unmodified EPDM elastomer resulted in olefin-EPDM blends with 40-82% higher fracture strains, and the impact strength of the blend increased from 178 to 420 J/m (page 360, 1st column, last paragraph).  
Gustafsson teaches applying a UV curable polyurethane coating on top of a surface covering comprising elastomers such as EPDM (paragraphs 0004, 0021-0026, and 0030-0031), and the top coating has a thickness of 0.5 to 100 [Symbol font/0x6D]m (paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane coating of Gustafsson and at the stated coating thicknesses as the protective coating in the floor covering of Setser in view of Hara.  Gustafsson’s and Setser’s invention are both floor coverings containing elastomers.  Further, Gustafsson teaches that the polyurethane coating further reinforces the scratch resistance and other properties of the floor coating (paragraph 0030).

Based on this density range, the application weight corresponding to a coating thickness of 0.5 to 100 [Symbol font/0x6D]m is 0.44 (0.5 [Symbol font/0x6D]m*0.871 g/cm3*10-6 m/[Symbol font/0x6D]m*(100 cm/m)^3) to 142 g/m2 (100 [Symbol font/0x6D]m*1.42 g/cm3*10-6 m/[Symbol font/0x6D]m*(100 cm/m)^3).
Given that Gustafsson does not disclose the use of any pigment and that the coating is used as a flooring covering, it is the examiner’s position that the coating of Gustafsson would be clear.
Sabreen teaches that one of the steps in preparing plastics for painting (coating) is to remove mold release agents with detergent solutions (page 2, Mold Releases and Plasticizer section, 1st paragraph), to generate micro-roughness on the surface (abrade) (page 3, Achieving Robust Paint Adhesion, 1st paragraph), and to flame treat the surface (page 3, Achieving Robust Paint Adhesion, 3rd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the surface preparation methods taught by Sabreen on the floor tile of Setser in view of Hara and further in view of Gustafsson.  Sabreen teaches these steps result in robust paint (coating) adhesion (page 3, Achieving Robust Paint Adhesion, title of section) and such pretreatments increase the available processing window by increasing the surface energies of the treated surfaces (page 4, 4th paragraph). 
Mazzola teaches the use of flame treatment, which oxidized species on the surface to a depth of several nanometers, that is, the flame treatment activates the surface of the base by 
Mazzola recites “For each gas there is a specific and well-defined amount of oxidizer mass at which the fuel is completely burnt.”  Therefore, the methane/air ratio is mass-based, not molar based.  PubChem (“Methane,” access 03 May 2021) discloses the molecular weight of methane is 16.0 g/mol, and Engineering ToolBox (“Air – Molecular Weight and Composition,” accessed 03 May 2021) discloses that the molecular weight of 29.0 g/mol.  The corresponding molar-based air:methane ratio taught by Mazzola is:

                
                    17.2
                    
                        
                            g
                             
                            a
                            i
                            r
                        
                        
                            g
                             
                            C
                            H
                            4
                        
                    
                    ×
                    
                        
                            16.0
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                    e
                                
                            
                            C
                            H
                            4
                        
                        
                            29.0
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                    e
                                
                            
                            a
                            i
                            r
                        
                    
                    =
                    
                        
                            9.5
                             
                            m
                            o
                            l
                            e
                            s
                             
                            o
                            f
                             
                            a
                            i
                            r
                        
                        
                            1
                             
                            m
                            o
                            l
                            e
                             
                            o
                            f
                             
                            C
                            H
                            4
                        
                    
                    =
                    9.5
                     
                    a
                    i
                    r
                    :
                    f
                    u
                    e
                    l
                     
                    r
                    a
                    t
                    i
                    o
                
            
which is “about” the claimed air:fuel ratio of 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flame treatment of Mazzola in fabricating the floor 
It is the examiner’s position that the polyurethane components would react (cross-link) with the hydroxyl, carboxyl and carbonyl functionalities on the surface (formed during flame treatment) during the UV-curing of the polyurethane.
Strobel teaches that flame treatment improves the wettability of a polymer film (Abstract), and Strobel discloses that flame treatment can increase the surface tension of a polymeric surface to 52-72 mJ/m2 (or dyn/cm) (col. 10, lines 25-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use obtain a surface with a surface tension in the range of 52-72 dyn/cm as taught by Strobel in the floor covering of Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola.  Strobel teaches that flame treatment improves the wettability of a polymer film (Abstract), and more wettable surfaces permit more intimate contact with subsequent coating solutions or dispersions, and thus cause the surfaces to be more easily coated and improves adhesion between the polymeric substrate and the coating once the coating is dried (col. 3, lines 4-13).  Strobel teaches flame treatment can be used with molded shapes, and the polymeric substrates 
Gumbert teaches that grit blasting, micro blasting and sanding are methods to abrade a plastic’s surface and make bonding easier (page 2, 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use abrade the surface of the polymer substrate before flame treatment of the base in the floor covering of Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola and further in view of Strobel.  Gumbert teaches that the abrading makes bonding easier by exposing microstructures with different wetting characteristics (page 2, 3rd paragraph).
It is the examiner’s position that since the base material, the protective coating, and flame treatment are the same as those claimed, the performance of the surface coating of Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert would be that of the claimed invention, namely the tile surface would be cleanable, such that when wiped with water, dirt, debris, and/or particles that are present on the no-wax surface are substantially removed, and the surface coating would be flexible and substantially free of cracks when a mandrel of at least 1 inch OD is pressed onto the no-wax surface according to ASTM F137, the base has the same surface tension after flame treatment and would cleaned by the same cleaning method as the claimed invention, and the surface covering would be substantially free of abrasion, mars, peeling, scuffing, scratching, and/or wear after a rotary cleaning machine operates on the surface for more than 20 cycles at 300 rpm for at least 2 
Based on the same correspondence between the composition of the floor tile of Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert and the claimed invention, the floor tile of Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert would inherently have the same 60⁰ gloss and Taber abrasion values as those claimed.
Based on the same correspondence between the composition of the floor tile of Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert and the claimed invention, the floor tile of Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert would inherently be substantially free of bubbles, cracks, and crumbling when 
It is the examiner’s position that the base, being made of the same material as claimed and processed in the same manner as claimed, would inherently have the claimed surface tension values.  With respect to the surface tension, evidence of support is provided by Ho and Khew (“Surface free energy analysis of natural and modified natural rubber latex films by contact angle method,” Langmuir, Vol. 16 No. 3, pp 1407-1414, published 2000, hereinafter Ho).  They teach that the surface free energy (surface tension) of various rubber compounds ranged from 23-37 mJ/m2 (or dyn/cm) (Table 4), and their rubber films were newly prepared or cleaned (page 1409, Materials and Methods section, Latex Film Preparation paragraph).

Claims 87, 88, and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Setser et al. (US Patent Application 2006/0024453 A1, published 02 Feb. 2006, hereinafter Setser) in view of Hara and Sauer (“Ionomer blends: morphology and mechanical properties,” Kor.J.Chem.Eng., Vol. 15, pp 353-361, published 1998, hereinafter Hara) and further in view of Gustafsson et al. (US Patent Application 2008/0053335 A1, published 06 Mar. 2008, hereinafter Gustafsson) and further in view of Sabreen (“Preparing plastics for painting,” Adhesion Bonding, published 18 Mar. 2012, hereinafter Sabreen) and further in view of Mazzola and Cusma (“Flame treatment of polymeric materials – Relevance to adhesion: A critical review,” Rev.Adhesion Adhesives, Vol. 2, No. 4, November 2014, pp. 433-466, published Nov. 2014, hereinafter Mazzola) and further in view of Strobel et al. (US Patent 5,753,754, published 19 May 1998, hereinafter Strobel) and further in view of Gumbert and Vaughn (“How to ensure .
Regarding claims 87 and 88, Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert teaches the elements of claim 72.
Setser teaches that the thickness of his tiles should correspond to those necessary for the specific application (paragraph 0097).
Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert does not disclose the thickness of the cured rubber base nor that the top surface of the tile comprises a design or texture.
Van Giel teaches a fabrication of a floor tile (page 3, lines 24-25).  Van Giel teaches that the top surface of the panel can have a textured or embossed surface in order to provide different designs (page 35, line 34 - page 36, line 2) and the thickness of the substrate is 1 to 5 mm (page 6, lines 18-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to texture or emboss the surface of the floor tile and set the thickness of the floor tile to 1 to 5 mm, both as taught by Van Giel, in the floor tile of Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert.  Van Giel’s and Setser’s inventions are both directed at floor coverings comprising rubber compounds, so it 
Regarding claim 100, Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert teaches the elements of claim 89.
Setser does not disclose the roll coating of the wear (protective) layer.
Van Giel teaches that the protective coating on the elastomer substrate is polyurethane (page 36, lines 4-6) and the coating can be applied by roll coating (page 36, lines 6-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the polyurethane coating via roll coating as taught by Van Giel onto the floor covering of Setser in view of Hara and further in view of Gustafsson and further in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert.  Van Giel’s and Setser’s inventions are both directed at floor coverings comprising rubber compounds, so it would be obvious to one of ordinary skill in the art that applying the polyurethane coating by roll coating would be successful.

Claims 72, 74-78, 80-81, 83-84, 86-95, 97, 102, and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Lenox et al. (EP 1361249 B1, published 02 Aug. 2006, hereinafter Lenox) and further in view of Sabreen (“Preparing plastics for painting,” Adhesion Bonding, published 18 Mar. 2012, hereinafter Sabreen) and further in view of Mazzola and Cusma (“Flame treatment of polymeric materials – Relevance to adhesion: A critical review,” Rev.Adhesion Adhesives, Vol. 2, No. 4, November 2014, pp. 433-466, published Nov. 2014, hereinafter Mazzola) and further in view of Strobel et al. (US Patent 5,753,754, published 19 May 1998, hereinafter Strobel) and further in view of Gumbert and Vaughn (“How to ensure adhesion on hard-to-bond plastic substrates,” Medical Design & Outsourcing, published 16 August 2017, hereinafter Gumbert) and evidence provided by AZo Materials, PubChem, and Engineering ToolBox, and Ho and Khew.
Regarding claims 72, 74-78, 80-81, 83-84, 86-95, 97, 99, 102, and 105, Lenox teaches a thermoplastic elastomer composition for use in a decorative surface covering (paragraph 0001).  Lenox teaches his thermoplastic elastomer composition comprises an epoxidized elastomer, an ionomer, a diluent polymer, other additives, and a filler (paragraph 0008).  Lenox teaches the epoxidized elastomer includes epoxidized EPDM (ethylene-propylene-diene rubber) and SBR (styrene-butadiene rubber) (paragraph 0013) and the diluent polymer includes polyesters (paragraph 0016).  Lenox teaches his decorative covering includes a design or pattern by embossing and by texturing (paragraphs 0017 and 0026).  Lenox teaches the components are mixed in a mixer and calendared in a heated press or mixed in an extruder (paragraphs 0018 and 0026) in which the blend is vulcanized (cured) (paragraph 0011); therefore, the product is in the form of a roll and the processing involves heat and pressure.  Lenox teaches the inclusion 
AZo Materials (“Ethylene Propylene Rubbers – Properties and Applications of Ethylene Propylene Diene (EPDM) and Ethylene Propylene Copolymers (EPM)”, published 29 Jan. 2003) discloses the ethylene propylene copolymers have a density of 0.855-0.88 g/cm3, tensile strength of 7 to 21 MPa, an elongation of 100 to 600%, and a Shore A hardness of 30 to 95 (page 2, Table 1).
Given that Lenox does not disclose that his polyurethane layer contains pigments and the layer is used as a flooring covering, it is the examiner’s position that the polyurethane layer of Lenox would be clear.
Lenox does not disclose the need for cleaning nor flame treating the surface of his floor covering.
Sabreen teaches that one of the steps in preparing plastics for painting (coating) is to remove mold release agents with detergent solutions (page 2, Mold Releases and Plasticizer section, 1st paragraph), to generate micro-roughness on the surface (abrade) (page 3, Achieving Robust Paint Adhesion, 1st paragraph), and to flame treat the surface (page 3, Achieving Robust Paint Adhesion, 3rd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the surface preparation methods taught by Sabreen on the floor covering of Lenox.  Sabreen teaches these steps result in robust paint (coating) adhesion 
Mazzola teaches the use of flame treatment, which oxidized species on the surface to a depth of several nanometers, that is, the flame treatment activates the surface of the base by forming hydroxyl, carboxyl and carbonyl functionalities on the surface (Abstract), and flame treatment improves the adhesion between polymers (Abstract).  Mazzola teaches that the stoichiometric ratio for methane/air is equal to 1:17.2 (page 437, Section 2.1.1 Combustion Conditions – Air-Gas Ratio, paragraph 1).  Mazzola teaches, however, that commonly, the flame obtained will have a ratio that is above or below this value (page 438, Section 2.1.1 Combustion Conditions – Air-Gas Ratio, paragraph 1).  Further, Mazzola teaches that the concentration of reactive oxygen species is greatest with a flame distance of 4 – 12 cm (1.6 – 4.7 in) (page 447, paragraph 1 and Figure 9).  Finally, Mazzola teaches that contact angle of the polymer surface (related to its surface tension) does not change with washing (page 443, paragraph 4 and Table 1).
Mazzola recites “For each gas there is a specific and well-defined amount of oxidizer mass at which the fuel is completely burnt.”  Therefore, the methane/air ratio is mass-based, not molar based.  PubChem (“Methane,” access 03 May 2021) discloses the molecular weight of methane is 16.0 g/mol, and Engineering ToolBox (“Air – Molecular Weight and Composition,” accessed 03 May 2021) discloses that the molecular weight of 29.0 g/mol.  The corresponding molar-based air:methane ratio taught by Mazzola is:

                
                    17.2
                    
                        
                            g
                             
                            a
                            i
                            r
                        
                        
                            g
                             
                            C
                            H
                            4
                        
                    
                    ×
                    
                        
                            16.0
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                    e
                                
                            
                            C
                            H
                            4
                        
                        
                            29.0
                            
                                
                                    g
                                
                                
                                    m
                                    o
                                    l
                                    e
                                
                            
                            a
                            i
                            r
                        
                    
                    =
                    
                        
                            9.5
                             
                            m
                            o
                            l
                            e
                            s
                             
                            o
                            f
                             
                            a
                            i
                            r
                        
                        
                            1
                             
                            m
                            o
                            l
                            e
                             
                            o
                            f
                             
                            C
                            H
                            4
                        
                    
                    =
                    9.5
                     
                    a
                    i
                    r
                    :
                    f
                    u
                    e
                    l
                     
                    r
                    a
                    t
                    i
                    o
                
            
which is “about” the claimed air:fuel ratio of 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flame treatment of Mazzola in fabricating the floor covering of Lexox in view of Sabreen.  Further, it would have been obvious to one of ordinary skill in the art to use a fuel ratio, including that presently claimed, to properly activate the surface of the substrate.  Mazzola teaches flame treatment has been widely used for 50 years (page 434, paragraph 2), and flame treatment has the advantages of being able to achieve extensive surface oxidation and excellent wettability at extremely short processing times and the process flame treatment does not generate toxic corrosive ozone (page 434, paragraph 2).
It is the examiner’s position that the polyurethane components would react (cross-link) with the hydroxyl, carboxyl and carbonyl functionalities on the surface (formed during flame treatment) during the UV-curing of the polyurethane.
Strobel teaches that flame treatment improves the wettability of a polymer film (Abstract), and Strobel discloses that flame treatment can increase the surface tension of a polymeric surface to 52-72 mJ/m2 (or dyn/cm) (col. 10, lines 25-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use obtain a surface with a surface tension in the range of 52-72 dyn/cm as taught by Strobel in the floor covering of Lenox in view of Sabreen and further in view of Mazzola.  Strobel teaches that flame treatment improves the wettability of a polymer film (Abstract), and more wettable surfaces permit more intimate contact with subsequent 
Gumbert teaches that grit blasting, micro blasting and sanding are methods to abrade a plastic’s surface and make bonding easier (page 2, 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use abrade the surface of the polymer substrate before flame treatment of the base in the floor covering of Lenox in view of Sabreen and further in view of Mazzola and further in view of Strobel.  Gumbert teaches that the abrading makes bonding easier by exposing microstructures with different wetting characteristics (page 2, 3rd paragraph).
It is the examiner’s position that since the base material, the protective coating, and flame treatment are the same as those claimed, the performance of the surface coating of Lenox in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert would be that of the claimed invention, namely the tile surface would be cleanable, such that when wiped with water, dirt, debris, and/or particles that are present on the no-wax surface are substantially removed, and the surface coating would be flexible and substantially free of cracks when a mandrel of at least 1 inch OD is pressed onto the no-wax surface according to ASTM F137, the base has the same surface tension after flame treatment and would cleaned by the same cleaning method as the claimed invention, and the 
Based on the same correspondence between the composition of the floor covering of Lenox in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert and the claimed invention, the floor covering of Lenox in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert would inherently have the same 60⁰ gloss and Taber abrasion values as those claimed. 
Based on the same correspondence between the composition of the floor tile of Lenox in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert and the claimed invention, the floor tile of Lenox in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert would inherently be substantially free of bubbles, cracks, and crumbling when a standard hospital bed 
It is the examiner’s position that the base, being made of the same material as claimed and processed in the same manner as claimed, would inherently have the claimed surface tension values.  With respect to the surface tension, evidence of support is provided by Ho and Khew (“Surface free energy analysis of natural and modified natural rubber latex films by contact angle method,” Langmuir, Vol. 16 No. 3, pp 1407-1414, published 2000, hereinafter Ho).  They teach that the surface free energy (surface tension) of various rubber compounds ranged from 23-37 mJ/m2 (or dyn/cm) (Table 4), and their rubber films were newly prepared or cleaned (page 1409, Materials and Methods section, Latex Film Preparation paragraph).

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Lenox et al. (EP 1361249 B1, published 02 Aug. 2006, hereinafter Lenox) and further in view of Sabreen (“Preparing plastics for painting,” Adhesion Bonding, published 18 Mar. 2012, hereinafter Sabreen) and further in view of Mazzola and Cusma (“Flame treatment of polymeric materials – Relevance to adhesion: A critical review,” Rev.Adhesion Adhesives, Vol. 2, No. 4, November 2014, pp. 433-466, published Nov. 2014, hereinafter Mazzola) and further in view of Strobel et al. (US Patent 5,753,754, published 19 May 1998, hereinafter Strobel) and further in view of Gumbert and Vaughn (“How to ensure adhesion on hard-to-bond plastic substrates,” Medical Design & Outsourcing, published 16 August 2017, hereinafter Gumbert) and further in view of Van Giel et al. (WO 2016/113377 A1, published 21 Jul. 2016, hereinafter Van Giel).

Lenox teaches the application of a polyurethane wear (protective) layer.
Lenox does not disclose the roll coating of the wear (protective) layer.
Van Giel teaches that the protective coating on the elastomer substrate is polyurethane (page 36, lines 4-6) and the coating can be applied by roll coating (page 36, lines 6-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the polyurethane coating via roll coating as taught by Van Giel onto the floor covering of Lenox in view of Sabreen and further in view of Mazzola and further in view of Strobel and further in view of Gumbert.  Van Giel’s and Lenox’s inventions are both directed at floor coverings comprising rubber compounds, so it would be obvious to one of ordinary skill in the art that applying the polyurethane coating by roll coating would be successful.

Response to Arguments
Applicant's arguments filed 23 Apr. 2021 have been fully considered.  Applicant amended claims with the understanding that claim 98 was allowable subject matter, based on the Office Action mailed 10 Feb. 2021.  Upon further consideration, as presented above, it is the examiner’s position that Mazzola does teach the air:fuel ratio as claimed; therefore, this claim limitation is not allowable subject matter.  Based on this re-assessment of the applied prior art, this rejection is Non-Final.
Applicant amended claims 72, 80-84, and 89 and cancelled claims 96 and 98.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787